               Case 1:20-cv-01414-EPG Document 3 Filed 10/06/20 Page 1 of 1




                                  UNITED STATES DISTRICT COURT

                                EASTERN DISTRICT OF CALIFORNIA



TYRONE JOSEPH PORTEE,
                                                          ORDER ON APPLICATION
                  Plaintiff,                              TO PROCEED WITHOUT
                                                          PREPAYMENT OF FEES
                     V.


COMMISSIONER OF SOCIAL SECURITY,
                                                          CASE NUMBER: 1:20-CV-01414-EPG
                 Defendant.



      Having considered the application to proceed without prepayment of fees under 28 USC § 1915;

       IT IS ORDERED that the application is:

X    GRANTED


        X   IT IS FURTHER ORDERED that the clerk issue summons and the United States marshal serve a
            copy of the complaint, summons and this order upon the defendant(s) as directed by the plaintiff. All
            costs of service shall be advanced by the United States.

     DENIED, for the following reasons:



ENTERED: October 6, 2020

                                                                   /s/ Erica P. Grosjean
                                                       United States Magistrate Judge Erica P. Grosjean
